Name: Council Regulation (EEC) No 811/80 of 27 March 1980 on the reduction in the levy applicable to certain imports of feed grain imported into Italy before 1 August 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4 . 80 Official Journal of the European Communities No L 88 /23 COUNCIL REGULATION (EEC) No 811 /80 of 27 March 1980 on the reduction in the levy applicable to certain imports of feed grain imported into Italy before 1 August 1980 Whereas this study has been discussed by various Council working parties ; whereas , moreover, these working parties have also examined a study prepared by the Italian Government ; whereas the Council has not drawn any conclusions yet from these studies ; whereas it is therefore fitting to maintain the reduction of 6-04 ECU per tonne on the levy for such cereals imported by sea before 1 August 1980 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1547/79 (2), and in particular Article 23 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2749/75 of 29 October 1975 on the reduction in the levy applicable to certain imports of feed grain into the Italian Republic as from the 1973/74 marketing year ('), specifying that the reduction of the levy on feed grain imported by sea into Italy should be phased out in order to permit the Italian market to adjust to the common system , has expired ; whereas , pending the conclusions to be drawn from a general study submitted by the Commission , Regulation (EEC) No 2930/79 ( 4) has maintained this measure until 31 March 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The Italian Republic may reduce by 6 04 ECU per tonne the import levy on barley, oats , maize , sorghum and millet imported into Italy by sea before 1 August 1980 . Article 2 This Regulation shall enter into force on 1 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1980 . For the Council The President G. MARCORA (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . O OJ No L 188 , 26 . 7 . 1979, p. 1 . (3 ) OJ No L 281 , 1 . 11 . 1975 , p. 88 . (4) OJ No L 334 , 28 . 12 . 1979 , p. 7 .